DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responses to the Response to Election filed on June 23, 2022

Information Disclosure Statement
Information Disclosure Statement (IDS) filed on 05/15/2020 was considered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-093189, filed on May 16, 2019.

Election/Restrictions
Applicant's election with traverse of Species VIII, which corresponds to claims 1 and 5 associates with figure 10 filed on 05/15/2020, is acknowledged. The traversal is on the ground(s) that "examination of the entire application could be made without serious burden" This is not found persuasive.
The restriction requirement was issued on 05/09/2022 based on the reason that: The species are independent or distinct because each species is directed to different structures and configurations. In addition, these species are not obvious variants of each other based on the current record.
An explanation was provided in the restriction requirement.
In addition to the above reasons, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The criteria of distinctness and burdensomeness have been met, as demonstrated hereinabove. Accordingly, the restriction requirement in this application
is still deemed proper and is therefore made FINAL.
Furthermore, during examination process, part of Claim 5 which recites “among wall surfaces between both sides of the annular concave portion in the axial direction, one wall surface is defined as a first surface and the other wall surface is defined as a second surface;” is directed to Species 1, an unelected species.  Therefore, the cited portion will not be considered.
Claim 1 and partial claim 5 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim recites “the motor shaft includes a concave portion or a convex portion 10extending in a direction orthogonal to an axial direction, the concave portion and the convex portion each includes a first surface and a second surface which face each other;” corresponding to the disclosure in paragraph [0049] and Fig. 10.  The disclosure of the paragraph “In other words, the first surface 25A and the second surface 25B of the annular convex portion 25 face each other”.  The disclosure does not seem right.  According to Fig. 10 below, the first surface 25A and the second surface 25B are facing away from each other.

    PNG
    media_image1.png
    815
    793
    media_image1.png
    Greyscale

Regarding claim 5, the claim is rejected based on the rejection of claim 1 above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “the motor shaft includes a concave portion or a convex portion 10extending in a direction orthogonal to an axial direction, the concave portion and the convex portion each includes a first surface and a second surface which face each other;”.  It is unclear how the two side surfaces of the convex portion as shown in Fig. 10 are “face each other”.  For examination purpose, the limitation will be construed as “the motor shaft includes a concave portion or a convex portion 10extending in a direction orthogonal to an axial direction, the concave portion and the convex portion each includes a first surface and a second surface which face each other for concave portion and facing away from each other for convex portion”.
Regarding claim 5, the claim is rejected based on the rejection of claim 1 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GEIGER, US Patent 1,632,399; hereinafter “GEIGER”.
Regarding claim 1, GEIGER discloses a motor used for a starter of an internal combustion engine (Page 2, line2) comprising: 
a motor shaft (3);  
5a slide bearing (bushing 5 and 6) that rotatably supports the motor shaft (bushing 5 and 6 support the motor shaft 3); and 
a bearing support member (4) that supports the slide bearing (bushing 5 and 6), wherein 
the motor shaft includes a concave portion or a convex portion (15) 10extending in a direction orthogonal to an axial direction (15 extending orthogonal to an axial direction of the shaft 3), the concave portion and the convex portion each includes a first surface (15 has a first surface facing 5) and a second surface (15 has a second surface facing 6) which face (away from) each other (the first surface and the second surface are facing away from each other); 
the slide bearing is configured to be divided into a plurality of sections (5 and 6) in a circumferential direction or the axial direction of the motor (3), and 
the slide bearing serves as a regulation member that regulates a deviation of the motor shaft in the axial direction by an engagement between the slide bearing with the concave portion or the convex portion (Page 2, lines 85-93). 15and 
Regarding claim 5, GEIGER discloses the motor according to claim 1 above, GEIGER further discloses wherein 
the motor shaft includes the convex portion (15) in an outer periphery thereof (15 is outer periphery of pinion 10), and among wall surfaces between both sides of the 20annular concave portion in the axial direction, one wall surface is defined as a first surface and the other wall surface is defined as a second surface; and 
the slide bearing is configured to be divided in the axial direction (5 and 6 are in the axial direction), the slide bearing being attached to the motor shaft in a state where the divided slide bearings face the first surface (5 facing one surface of 15 in the axial direction) and the second surface respectively in the axial direction (6 is facing the other surface of 15 in the axial direction). 25the divided slide bearings face the first surface (5 facing one surface of 15 in the axial direction) and the second surface respectively in the axial direction (6 is facing the other surface of 15 in the axial direction).
the slide bearing serves as a regulation member that regulates a deviation of the motor shaft in the axial direction by an engagement between the slide bearing with the concave portion or the convex portion (Page 2, lines 85-93).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAI H TRAN/Examiner, Art Unit 2836  

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836